Per Curiam.
This is a companion case to that of Hollinshead v. Minneapolis, St. P. & S. Ste. M. R. Co. just decided by this court, post, 642 and was tried in the district court at the same time, pursuant to a stipulation that the case at bar should abide the decision in the Hollinshead Case; the damages having been stipulated at the sum of $315.
For the reasons announced in the Hollinshead Case, and pursuant to such stipulation of counsel, the judgment and order appealed from are hereby affirmed.